Hunt, Justice.
This interlocutory appeal arises from an action filed by Joe Hair against the county coroner, seeking to restrain the coroner from exhuming the body of Hair’s first wife, Dorothy Hair, as part of an investigation into the circumstances of her death. The county coroner and the intervenors, the children of Joe and Dorothy Hair, appeal certain rulings by the trial court.
1. Appellants contend the trial court erred by entering an ex parte temporary restraining order prohibiting the exhumation of the body, and by extending that injunction without a hearing, and over their objections, more than four months after it was originally entered. Assuming without deciding that the temporary restraining order was otherwise valid, it expired by operation of law 30 days after its entry. OCGA § 9-11-65 (b); Mar-pak Michigan, Inc. v. Pointer, 226 Ga. 189 (173 SE2d 206) (1970). The trial court’s order of October 23, 1990, purporting to extend the temporary restraining order is vacated. Stark v. Waters, 214 Ga. 597 (106 SE2d 401) (1958).
2. Appellee presented no evidence in support of his motion for a protective order. The order of October 10, 1990, granting that motion, and precluding appellants from taking appellee’s oral deposition, has no support in law or fact and is vacated. See OCGA § 9-11-26 (c).
3. The trial court’s ex parte order sealing portions of the court record met none of the procedures mandated by Uniform Superior Court Rule 21, and is vacated. See Atlanta Journal &c. v. Long, 258 Ga. 410 (369 SE2d 755) (1988).

Trial court’s orders of October 10, 1990, October 23, 1990 and November 26, 1990 vacated.


All the Justices concur.